Citation Nr: 0908950	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1974 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in July 2008.  


FINDING OF FACT

Chronic low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2003, January 2007, and August 2008 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2003 prior to the initial unfavorable 
decision in January 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this instance a 
December 2008 supplemental statement of the case, thereby 
curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in July 2003 and 
August 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board finds the August 2008 examination to 
be adequate.  The claims file was reviewed by the examiner 
and the examination report set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's October 1974 entrance examination, the 
examiner specifically reported the spine and other 
musculoskeletal to be clinically normal.

Service treatment records show that, in August 1975, the 
Veteran complained of a pain in his neck extending down to 
the lower back on both sides of the spinal cord.  He had been 
weight lifting.  The examiner diagnosed it as a paraspinous 
muscle spasm.  At a February 1983 examination, the examiner 
specifically marked the spine and other musculoskeletal as 
normal.  In a December 1989 report of medical history, the 
Veteran specifically marked no when asked if he currently had 
or ever had recurrent back pain.  During the medical 
examination portion of the physical, the examiner evaluated 
the spine and other musculoskeletal as clinically normal.  At 
a January 1993 examination, the Veteran reported having had 
recurrent back pain.  The examiner stated that the Veteran's 
low back pain was probably mechanical.  No defects were 
detected upon examination.  

At the Veteran's November 1994 exit examination, the Veteran 
reported having had recurrent back pain in the medical 
history portion of the examination.  The examiner referred to 
the lower back pain as mechanical, stable.  Upon examination, 
the spine and other musculoskeletal were clinically evaluated 
as normal.    

A September 2000 VA outpatient report shows that the Veteran 
was seen with complaints of low back pain of 2-3 days 
duration.  It was described as sudden onset while removing 
his shirt.  It was noted that there was no prior back pain 
and no know trauma.  The Veteran had full range of motion and 
no spinal tenderness.  There was left paraspinal tenderness.  
The assessment was low back pain. 

An October 2002 outpatient record shows no costovertebral 
angle (CVA) or spine tenderness.

The Veteran was afforded a VA examination in July 2003.  At 
that time, the Veteran had a normal gait.  Examination of the 
back showed normal lumbar lordosis.  The examiner noted 
tenderness in the lumbosacral area with tightness of the 
paravertebral muscles.  Range of motion (ROM) showed forward 
flexion of 80 degrees, extension of 20 degrees, lateral 
flexion of 20 degrees, and rotation of 30 degrees with pain 
at the extreme range of these movements.  The report of x-ray 
examination refers to degenerative joint disease; the 
examiner diagnosed the Veteran with degenerative disc disease 
with narrow L5-S1 disc space with transitive vertebra and 
partial fusion.  

VA outpatient records dated in March 2005, October 2005, 
October 2006, and October 2007 (in connection with treatment 
for other disorders) show the Veteran had no CVA or spine 
tenderness.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in August 2008.  The examiner indicated that the 
claims file was reviewed.  The Veteran related an inservice 
injury to the back during a fight; he stated that he did not 
seek treatment for fear of punishment.  On clinical 
examination, the examiner found no spasm, atrophy, guarding, 
pain with motion, tenderness, or weakness.  The examiner 
reported a normal posture and gait.  He found no abnormal 
spinal curvatures.  The Veteran's motor and reflex 
examination results were normal.  The Veteran's ROM was 
normal with 0 to 90 degrees flexion, 0 to 20 degrees 
extension, 0 to 30 degrees left lateral flexion, and 0 to 30 
degrees right lateral flexion.  The imaging study was 
reported as showing mild spondylosis level L2, no 
degenerative changes or evidence of fracture or subluxation.  
The diagnosis was mechanical back pain.  The examiner opined 
that the low back disability is less likely as not caused by 
or a result of the injury reported by the Veteran.  The 
examiner stated that the Veteran's history did not indicate 
fracture and no disability is documented in the claims file.  
The examiner also relied on the normal variant for the 
Veteran's current x-rays.  

After reviewing the evidence from a longitudinal perspective, 
the Board finds that the preponderance of the evidence is 
against entitlement to service connection for low back 
disability.  The Veteran's current low back disorder has been 
most recently described as mechanical back pain.  Although 
the 2003 examination included evidence of degenerative 
changes, it appears that no such changes were noted on 
examination in 2008.  However, regardless of the exact 
medical description of any current chronic low back 
disability, the medical evidence does not show a causal nexus 
to service.  

The Veteran did have low back complaints during service in 
1975, and he reported a history of low back pain in 1993 and 
at the time of his exit examination in 1994.  The clinically 
normal spinal finding on examination is significant in that 
it demonstrates that trained military medical personnel (with 
knowledge of the Veteran's complaints of recurrent back pain 
at that time) were nevertheless of the opinion that no low 
back disability was present.  

In September 2000, over six years after discharge from 
service, the Veteran was seen for low back pain of sudden 
onset.  It was reported that there was no prior back pain and 
no known trauma.  

The Veteran filed his low back claim in September 2002.  

In July 2003, the examiner diagnosed the Veteran with 
degenerative disc disease with narrow L5-S1 disc space with 
transitive vertebra and partial fusion.  At no time however 
did the examiner link the Veteran's degenerative disc disease 
with his active duty service.  More recently, VA outpatient 
reports in connection with unrelated disorders dated in March 
2005, October 2005, October 2006, and October 2007 show no 
CVA or spine tenderness.  In August 2008, the VA examiner 
opined that the low back disability is less likely as not 
caused by or a result of the injury reported by the Veteran.  
The examiner pointed to a lack of documentation of the 
claimed injury in the claims file.  The August 2008 medical 
opinion weighs against the Veteran's claim.  
 
The Board also notes at this point that the Veteran filed a 
claim for VA benefits in 1995 relating to various disorders.  
However, it is significant that he did not include the low 
back in that claim.  This deficiency suggests that the 
Veteran himself did not believe he had a back disorder 
related to service as it would be reasonable to assume that 
he would have included it in his VA claim.  It is also noted 
that a VA general physical examination in May 1995 in 
connection with that claim did not refer to any back 
complaints or disabilities when examining the musculoskeletal 
system. 
 
The record contains no evidence of low back complaints or 
clinical findings for five years after service, until a 
single complaint in September 2000.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It does appear that the veteran did have some low back 
complaints during his service.  However, the totality of the 
evidence shows that there was no resulting chronic low back 
disability.  In this regard, the various records suggest that 
the low back complaints were acute as evidenced by subsequent 
normal findings, even by examiners who had knowledge of the 
prior recurrent back pain.  As noted earlier, it is not 
enough that an injury occurred in service.  The evidence must 
demonstrate disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  There is no such continuity of low 
back symptoms for five years after service, and a medical 
examiner has opined that there is no causal relationship 
between any current chronic low back disability and service.  
Questions of medical causation must be addressed by medical 
personnel; neither the Veteran, his representative, nor the 
Board are shown to be competent to offer such a medical 
opinion.  See generally Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to service connection for low back disability is 
not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


